                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

TRUDY R. EARNEST,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
      vs.                                         )         No. 2:18-CV-00070-AGF
                                                  )
ANDREW SAUL,                                      )
Acting Commissioner of Social Security,           )
                                                  )
               Defendant.                         )


                             MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s application for attorney’s fees, under

the Equal Access to Justice Act, 28 U.S.C. ' 2412(d). ECF No. 27. Plaintiff is the

prevailing party in this action challenging the decision of the Commissioner that Plaintiff is

not disabled, as defined by the Social Security Act, and was thus not entitled to

Supplemental Security Income. Plaintiff seeks $4,760.00 in fees, to be paid to Plaintiff’s

counsel, pursuant to an assignment of fees executed by Plaintiff.

       Defendant responds that he does not object to the award of fees in the amount

sought, but notes that Astrue v. Ratliff, 560 U.S. 586 (2010), mandates that the fees are to

be paid directly to Plaintiff. ECF No. 28.

       The Court’s review of the record indicates that the amount of fees sought is

reasonable and properly supported. As Defendant asserts, Astrue v. Ratliff, 560 U.S. 586

(2010), requires that the fees be paid directly to Plaintiff, despite the assignment signed by

Plaintiff. The Court is not in a position to provide otherwise.
       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s application for attorney’s fees is

GRANTED in the amount of $4,760.00, payable directly to Plaintiff. ECF No. 27.




                                        AUDREY G. FLEISSIG
                                        UNITED STATES DISTRICT JUDGE

Dated this 16th day of October, 2019.




                                          2
